liPER CURIAM *.
This court granted certiorari to review the issue of the trial court’s requiring the parties to alternate in their exercise of peremptory challenges.1 646 So.2d 390. Upon reviewing the record, the court has determined that defendant did not object to the peremptory challenge procedure. Accordingly, the court recalls the writ of certiorari as improvidently granted.

 Judge Charles R. Lindsay, Court of Appeal, Second Circuit, has been assigned as Justice Pro Tempore, in place of Justice James L. Dennis.
Victory, J., not on panel.


. See La.Code Crim.Proc. art. 788, which requires that a prospective juror be tendered first to the state unless the court rules provide for a system of simultaneous exercise of challenges.